Citation Nr: 0733823	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO.  

Pursuant to a June 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran is shown to have obviously or manifestly 
suffered from asymptomatic hypertension prior to his period 
of active service.  

2.  The veteran's hypertension is shown to have become 
symptomatic during his period of active duty.


CONCLUSION OF LAW

1.  The legal presumption of soundness at enlistment is 
rebutted by clear and unmistakable evidence showing that 
hypertension existed prior to the veteran's entering active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is shown to have 
clearly and unmistakably increased in severity during or as a 
result of service not due to the natural progress of the 
disease.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.

A review of the service medical records reveals that the 
veteran received treatment for mild arterial hypertension on 
numerous occasions during his period of active service.  
These treatment records indicated that the hypertension 
existed prior to service (EPTS).  However, his entrance 
examination conducted in March 1943, showed a blood pressure 
reading of 140/90 and contained no indication of a prior 
hypertension problem.  
        
Subsequent to service, treatment records from a private 
medical facility dated March 1990 to July 2002 are replete 
with reference to treatment the veteran received for his 
hypertensive disorder.  In a March 1990 statement, the 
private physician noted that the veteran had been under his 
care since 1972 and his primary medical problem was 
hypertension.  The doctor noted the veteran's hypertension 
was monitored every three months and was managed by a low 
sodium diet and prescribed medications.  

VA treatment records dated July 2002 to September 2002 also 
indicate treatment for hypertension.  In an October 2002 
private medical statement, the veteran's physician reported 
that recently the veteran developed paroxysmal atrial 
fibrillation which required anticoagulation medication in 
addition to the veteran's blood pressure medication.

In a December 2003 statement, the veteran's spouse indicated 
she was aware of the veteran's hypertension prior to their 
marriage in 1953.  She reported that she was a registered 
nurse and had constantly monitored the veteran's hypertension 
throughout the course of their marriage.  In a July 2004 
statement, the veteran repeated his contention that his 
hypertension was incurred in service.  The veteran reported 
he was first diagnosed with hypertension in service and had 
received treatment for his hypertension since his discharge 
from service.

During a July 2005 VA examination, the VA examiner indicated 
that the claims file and electronic medical records were 
reviewed in conjunction with the examination.  The examiner 
recorded the veteran's history of treatment for hypertension 
in service and post service.  Following a physical 
examination, the veteran was diagnosed with essential 
hypertension.  The examiner noted that the veteran's blood 
pressure was stable on medication.  The examiner opined that 
the evidence demonstrated that the veteran's hypertension 
most likely did not exist prior to his military service, but 
rather, at least as likely as not was related to his active 
duty service.
        
In a September 2005 VA addendum opinion, the same VA examiner 
who had conducted the July 2005 examination reported that he 
re-reviewed the claims file, including the induction 
examination and separation examinations.  He commented that 
based on his review of certain service medical records the 
veteran's hypertension had its onset prior to service.  The 
examiner requested that his previous July 2005 opinion be 
disregarded and now opined that the veteran's hypertension 
existed prior to his military service and was not related to 
his military service.  However, the examiner did not offer 
adequate rationale for reaching this conclusion and did not 
address whether this pre-existing hypertension increased in 
disability during service not due to the natural progression 
of the disease.

In July 2007, the Board requested a VA medical expert opinion 
to determine (1) if the evidence of record clearly and 
unmistakably showed that hypertension existed prior to the 
veteran's entrance onto active duty; (2)  if the hypertension 
did pre-exist service, did the condition clearly and 
unmistakably have an increase in severity during or as a 
result of service not due to the natural progress of the 
disease; (3)  if the hypertension did not pre-exist service, 
was it at least as likely as not (e.g., a 50 percent or 
greater likelihood) that the currently diagnosed  
hypertension had its clinical onset in service.

The VA medical expert responded that there was ample 
documentation that the veteran had systolic and diastolic 
hypertension while on active duty.  The expert also noted 
that the veteran admitted to having knowledge that he had 
elevated blood pressures prior to service.  Further, the 
veteran's wife, a registered nurse, indicated the veteran had 
hypertension since 1953.  The expert also noted that the 
veteran had received treatment from his primary care 
physician for hypertension since 1972.

The expert opined that the veteran had asymptomatic labile 
blood pressure with elevated readings prior to entry into the 
service.  The veteran was diagnosed with hypertension after 
becoming symptomatic while on active duty.  Thus, the 
examiner concluded that it was at least as likely as not that 
the veteran had undiagnosed asymptomatic hypertension prior 
to entry into the service that became symptomatic while he 
was on active duty and progressed after discharge.

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.

Given the above, the Board finds that the veteran's 
hypertension clearly and unmistakably existed prior to 
service.  Accordingly, the presumption of soundness in this 
case has been rebutted.  However, the Board also finds that 
the evidentiary record shows that the pre-existing 
hypertension increased in severity during service not due to 
the natural progress of the disease.  Accordingly, service 
connection for hypertension is warranted.  See 38 C.F.R. 
§ 3.303.  
 

ORDER

Service connection for a disability manifested by 
hypertension is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


